Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: 
The limitations at claim 6, lines 9-12:
“wherein the computer game comprises an interface for user inputs for controlling in- game actions, including selection of virtual objects and virtual measurement instruments.
Executing the instrument component to store a library of the virtual measurement instruments available in the computer game;”

should be amended to – 
wherein the computer game comprises an interface for user inputs for controlling in- game actions, including selection of virtual objects and virtual measurement instruments[[.]];
executing the instrument component to store a library of the virtual measurement instruments available in the computer game;

– because it appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, Peter, U.S. Patent Publication Number 2008/0233550 A1 further in view of Gourgey et al., U.S. Patent Publication Number 2003/0098803 A1.

Claim 1:
Solomon discloses a computer system for providing digital games and lessons utilizing virtual measurement instruments and virtual objects, comprising: 
one or more physical computer processors executing a plurality of components (see Paragraph 0006 – Solomon discloses this limitation in that the system is comprised of a plurality of components including programmed electronic data processing means, comprised of at least one local computer, and at least one tangible experimentation device.), including an environment component (see Paragraph 0052 – Solomon discloses this limitation in that an interactive computer simulation is used to emulate a hands-on laboratory experiment.), an instrument component (see Paragraphs 0051-0052 and Figure 5 – Solomon discloses this limitation in that the students are able to measure the distance traveled using the instrument at the bottom of the interface.), and an object component (see Paragraph 0052 – Solomon discloses this limitation in that the simulation tracks the path of a projectile.); 
wherein the environment component executes an instance of a computer game (see Paragraph 0052 – Solomon discloses this limitation in that an interactive computer simulation is to one or more users via one or more user computer devices (see Paragraph 0035 – Solomon discloses this limitation that a plurality of students use the computer simulations delivered in the classroom or home computer.); 
wherein the computer game comprises a virtual scene, a plurality of virtual objects, and a plurality of virtual measurement instruments (see Paragraphs 0051-0052 and Figure 5 – Solomon discloses this limitation in that the interface for the simulation emulates a real-life experiment wherein an actual projectile (object) is being launched given a specific velocity and trajectory (in the environment of the launch), and the students are able to measure the distance traveled using the instrument at the bottom of the interface. Also see Paragraph 0072 and Figure 8 – Solomon further discloses that in a simulation of atoms (environment), multiple atoms (multiple objects) may be simulated, and that a microphone and/to motion sensor (multiple instruments) may be used to measure changes in the objects.); 
wherein the computer game comprises an interface for user inputs for controlling in- game actions (see Paragraph 0052 – Solomon discloses this limitation in that variables may be controlled with input at slide bars on the screen.)…including selection of virtual objects (see Paragraph 0072 – Solomon discloses this limitation in that atoms may be selected for analysis.); 
wherein the instrument component…graphically presents, to the user via the user computer device, a…virtual measurement instrument (see Paragraphs 0051-0052 and Figure 5 – Solomon discloses this limitation in that the students are able to measure the distance traveled using the instrument at the bottom of the interface.); and
wherein the object component…graphically presents, to the user via the user computer device, data associated with a user-selected property of a virtual object and the user selected virtual measurement instrument (see Paragraph 0065 – Solomon discloses this limitation in that students experience the computer simulations by sight (visually absorbing what is displayed on the computer screen) and sound (heard from the computer's speakers) and by investigating changes in the simulation that occur in response to changes made by the student to the input parameters.).  
Solomon fails to expressly disclose:
wherein the computer game comprises an interface for selection of virtual…instruments; 
wherein the instrument component comprises a library of the virtual…instruments available in the computer game; and 
wherein the object component comprises a database of the virtual objects available in the computer game and data regarding various properties of the virtual objects.
Gourgey teaches:
wherein the computer game comprises an interface for selection of virtual…instruments (see Paragraph 0059 – Gourgey teaches this limitation in that the main menu within the atlas application includes six different menu tools, including a facts tool and a distance (measuring) tool.); 
wherein the instrument component comprises a library of the virtual…instruments available in the computer game (see Paragraph 0059 – Gourgey teaches this limitation in that the main menu presents to the user tools that are currently available for the particular application running.); and 
wherein the object component comprises a database of the virtual objects available in the computer game and data regarding various properties of the virtual objects (see Paragraph .
It would have been obvious to one having ordinary skill in the art before the effect filing date of the present invention to modify the system, disclosed in Solomon, to include:
wherein the computer game comprises an interface for selection of virtual…instruments; 
wherein the instrument component comprises a library of the virtual…instruments available in the computer game; and 
wherein the object component comprises a database of the virtual objects available in the computer game and data regarding various properties of the virtual objects
for the purpose of providing high quality interactive programming and tactile media that supports interactive learning and entertainment. Further, both Solomon and Gourgey are concerned with interactive simulated lessons in an educational environment.

Claim 2:
The combination of Solomon and Gourgey teaches the computer system according to claim 1, wherein the one or more processors of the system further execute a lesson component that graphically presents, to the user via the user computer device, a player objective sequence that indicates a set of virtual objects to be analyzed by the user using one or more virtual measurement instruments (see Figure 17 – Solomon discloses this limitation in that for a simulation associated with a lesson (Gravity Simulations), the user is presented with a 
 
Claim 3:
The combination of Solomon and Gourgey teaches the computer system according to claim 1, wherein the lesson component graphically presents, to the user via the user computer device, a worksheet providing tables for the user to enter data and prompts to the user to answer questions regarding the player objective sequence (see Paragraph 0081 and Figure 17 – Solomon discloses this limitation in that Worksheets for the hands-on experiments and simulations are also available under the “Resources” menu. As illustrated in Figure 17, the Worksheet may include a table to enter data and ten questions for the student to answer about the simulation.).  

Claims 6-8:
	Claims 6-8 are the method claims that correspond to the steps performed by the components of the computer system of claims 1-3. Therefore they are rejected under the combination of Solomon and Gourgey for the same reasons as method claims 1-3 above.

Claim 11:
The combination of Solomon and Gourgey teaches the method according to claim 6, further comprising the step of: 
receiving user(s) input for a selected instrument, a selected object, and a selected object property, and presenting to the user(s) data corresponding to the selected instrument, object, and object property (see Paragraph 0072 and Figure 8 – Solomon further discloses that in a simulation of atoms (environment), multiple atoms (multiple objects) may be simulated, and that a microphone and/to motion sensor (multiple instruments) may be used to measure changes in the objects.) ).  

Claims 4, 5, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Solomon and Gourgey, further in view of Ramloll, Rameshsharma, U.S. Patent Number 9,530,326 B1.

Claim 4:
The combination of Solomon and Gourgey teaches the computer system according to claim 1, further comprising a secondary computer device in communication with the one or more processors (see Paragraph 0069-0073 – Solomon discloses this limitation in that sensors in communication with the simulation device may incorporate real-life variables into the virtual environment.).
The combination of Solomon and Gourgey fails to expressly teach wherein the secondary computer device executes a software application for simulating and displaying the user selected virtual measurement instrument on the secondary computer device.  
Ramloll teaches wherein the secondary computer device executes a software application for simulating and displaying the user selected virtual measurement instrument on the secondary computer device (see Column 3, Lines 25-30 – Ramloll teaches this limitation in that the interactive virtual environment is displayed at a second computing device based on the corresponding data of the interactive virtual environment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include wherein the secondary computer device executes a software application for simulating and displaying the user selected virtual measurement instrument on the secondary computer device for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claim 5:
The combination of Solomon, Gourgey, and Ramloll teaches the computer system according to claim 4, wherein the secondary computer device… communicates with the instrument component so that use of the measurement instrument presented on the secondary computer device is coordinated with the play of the computer game on the user computer device (see Paragraph 0072 – Solomon discloses this limitation in that the temperature sensor (secondary device) could be used to generate an input (instrument component) into the simulation of atoms during phase changes (coordinated with play of the game).).  
The combination of Solomon and Gourgey fails to expressly teach wherein the secondary computer device executes the software application.  
wherein the secondary computer device executes the software application (see Column 3, Lines 25-30 – Ramloll teaches this limitation in that the interactive virtual environment is displayed at a second computing device based on the corresponding data of the interactive virtual environment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include wherein the secondary computer device executes the software application for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claims 9 and 10:
	Claims 9 and 10 are the method claims that correspond to the steps performed by the components of the computer system of claims 4 and 5. Therefore they are rejected under the combination of Solomon, Gourgey, and Ramloll for the same reasons as method claims 4 and 5 above.

Claim 12:
Solomon discloses a computer-implemented method for providing customized digital games and lessons utilizing virtual measurement instruments and virtual objects (see Paragraph , comprising the steps of: 
executing with one or more physical computer processors an In-Game Editor component to generate an In-Game Editor Graphical User Interface (GUI) on a user computer device (see Paragraph 0006 – Solomon discloses this limitation in that the system is comprised of a plurality of components including programmed electronic data processing means, comprised of at least one local computer, and at least one tangible experimentation device. Also see Paragraph 0052 – Solomon discloses this limitation in that an interactive computer simulation is used to emulate a hands-on laboratory experiment.); 
wherein the In-Game Editor GUI includes: 
a virtual scene (see Paragraph 0073 – Solomon discloses this limitation in that a student may access a personalized home page of the web portal.); 
a library of different virtual environments (see Paragraph 0074 – Solomon discloses this limitation in that available “Science Units” are presented to the user.); and
wherein the In-Game Editor GUI is configured to receive user inputs to define a customized game (see Paragraph 0074 – Solomon discloses this limitation in that the user may use a passing mouse to select a unit.), including: 
selection of one or more virtual environments (see Paragraph 0074 – Solomon discloses this limitation in that the student may select any of the “Science Units”.).; 
Solomon fails to expressly disclose:
a library of different virtual instruments; and
selection of one or more virtual instruments associated with the selected virtual objects.

a library of different virtual instruments (see Paragraph 0059 – Gourgey teaches this limitation in that the main menu presents to the user tools that are currently available for the particular application running.); and
selection of one or more virtual instruments associated with the selected virtual objects (see Paragraph 0059 – Gourgey teaches this limitation in that the main menu within the atlas application includes six different menu tools, including a facts tool and a distance (measuring) tool.).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the present invention to modify the system, disclosed in Solomon, to include:
a library of different virtual instruments; 
selection of one or more virtual instruments associated with the selected virtual objects
for the purpose of providing high quality interactive programming and tactile media that supports interactive learning and entertainment. Further, both Solomon and Gourgey are concerned with interactive simulated lessons in an educational environment; and 
storing the selection of virtual environments, selection and placement of virtual objects in the selected virtual environments and selection of virtual instruments associated with the selected virtual objects for the customized game (see Paragraphs 0074 and 0075 – Solomon discloses this limitation in that when a user identifies themselves by logging into their portal, the stored appropriate lessons, resounds, tutorials, and simulations are available and presented to the user.).
The combination of Solomon and Gourgey fails to expressly teach:
a library of different virtual objects;
selection and placement of one or more virtual objects in the selected virtual environments.
Ramloll teaches:
a library of different virtual objects (see Column 12, Lines 29-38 – Ramloll discloses this limitation in that the system includes a virtual library of elements and objects that can be utilized to populate a virtual environment.);
selection and placement of one or more virtual objects in the selected virtual environments (see Column 10, Lines 47-50 – Ramloll discloses this limitation in that the control interface allows a user to place elements within the environment.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include:
a library of different virtual objects; and
selection and placement of one or more virtual objects in the selected virtual environments 
for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claim 13:
wherein the In-Game Editor GUI includes one or more avatars configured to be controlled by user inputs to make selections from the library of different virtual environments, library of different virtual objects, and library of different virtual instruments.
Ramloll teaches wherein the In-Game Editor GUI includes one or more avatars configured to be controlled by user inputs to make selections from the library of different virtual environments, library of different virtual objects, and library of different virtual instruments (see Column 13, Lines 50-55 – Ramloll discloses this limitation in that users can utilize the virtual board to control objects and items in a virtual environment. For example, a user can have their avatar stand in front of the virtual board and select an object to be controlled by clicking on the object.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include wherein the In-Game Editor GUI includes one or more avatars configured to be controlled by user inputs to make selections from the library of different virtual environments, library of different virtual objects, and library of different virtual instruments for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claim 14:
 the computer-implemented method according to claim 13, wherein the In-Game Editor GUI is configured to receive user inputs in the virtual scene to define a customized game for the selected avatar (see Paragraphs 0074 and 0075 – Solomon discloses this limitation in that when a user identifies themselves by logging into their portal, the stored appropriate lessons, resounds, tutorials, and simulations are available and presented to the user.).
	Solomon fails to expressly disclose selecting one or more avatars.
  Ramloll teaches selecting one or more avatars (see Column 11, Lines 25-30 – Ramloll teaches this limitation in that user of multiple users selects an avatar for a customized user experience.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include selecting one or more avatars for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claim 15:
The combination of Solomon, Gourgey, and Ramloll teaches the computer-implemented method according to claim 14, further comprising the step of: 
storing the selection of virtual environments, selection and placement of virtual objects in the selected virtual environments and selection of virtual instruments associated with the selected virtual objects for the customized game for the selected avatar (see Paragraphs 0074 and 0075 – Solomon discloses this limitation in that when a user identifies themselves by logging into their portal, the stored appropriate lessons, resounds, tutorials, and simulations are available and presented to the user.).  
	Solomon fails to expressly disclose for the selected avatar.
 Ramloll teaches for the selected avatar (see Column 11, Lines 25-30 – Ramloll teaches this limitation in that user of multiple users selects an avatar for a customized user experience.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include for the selected avatar for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes. 

Claim 16:
The combination of Solomon, Gourgey, and Ramloll teaches the computer-implemented method according to claim 12, further comprising the step of: 
executing with the one or more physical computer processors a lesson component to graphically present a player objective sequence for the customized game that indicates the selected virtual environments to be explored, the selected virtual objects to be analyzed in the selected virtual environments, and the selected virtual instruments to be used to analyze the selected virtual objects (see Figure 17 – Solomon discloses this limitation in that for a simulation associated with a lesson (Gravity Simulations), the user is presented with a Worksheet that indicates planets (objects) and prompts the student for measurements based on analysis of the objects within the simulation.).  

Claim 17:
The combination of Solomon, Gourgey, and Ramloll teaches the computer-implemented method according to claim 12, further comprising the step of: 
executing with the one or more physical computer processors an environment component to provide the selected virtual environments in the customized game (see Paragraph 0075 – Solomon discloses this limitation in that when the user selects the “Science Unit”, the unit is presented to the user.).  

Claim 18:
	As indicated in the above rejection, the combination of Solomon, Gourgey, and Ramloll teaches every limitation of claim 12. Solomon fails to expressly disclose executing with the one or more physical computer processors an object component to provide the selected virtual objects in the customized game.
Gourgey teaches executing with the one or more physical computer processors an object component to provide the selected virtual objects in the customized game (see Paragraph 0059 – Gourgey teaches this limitation in that the user selects the desired menu tool and is able to use it in the environment.).
executing with the one or more physical computer processors an object component to provide the selected virtual objects in the customized game for the purpose of providing high quality interactive programming and tactile media that supports interactive learning and entertainment. Further, both Solomon and Gourgey are concerned with interactive simulated lessons in an educational environment.

Claim 19:
As indicated in the above rejection, the combination of Solomon, Gourgey, and Ramloll teaches every limitation of claim 12. The combination of Solomon and Gourgey fails to expressly teach executing with the one or more physical computer processors an instrument component to provide the selected virtual instruments in the customized game.
Ramloll teaches executing with the one or more physical computer processors an instrument component to provide the selected virtual instruments in the customized game (see Column 13, Lines 50-55 – Ramloll discloses this limitation in that users can utilize the virtual board to control objects and items in a virtual environment. For example, a user can have their avatar stand in front of the virtual board and select an object to be controlled by clicking on the object.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system, taught in Solomon and Gourgey, to include executing with the one or more physical computer processors an instrument component to provide the selected virtual instruments in the customized game for the purpose of allowing an instructor to dynamically create scenarios within a virtual environment for students to interact with on their own devices (see Column 11, Lines 7-15.). Further, Solomon and Ramloll are both concerned with using virtual environments for interactive, educational purposes.

Claim 20:
The combination of Solomon, Gourgey, and Ramloll teaches the computer-implemented method according to claim 12, wherein the In-Game Editor GUI includes a template for creating a worksheet providing tables for entering data and answering questions regarding a player objective sequence (see Paragraph 0081 and Figure 17 – Solomon discloses this limitation in that Worksheets for the hands-on experiments and simulations are also available under the “Resources” menu. As illustrated in Figure 17, the Worksheet may include a table to enter data and ten questions for the student to answer about the simulation.); and 
further comprising the step of: 
receiving user inputs in the template for creating the worksheet (see Figure 17 – Solomon discloses this limitation in that the Worksheet may include a table to enter data and ten questions for the student to answer about the simulation. Further, see Paragraph 0081 – Solomon discloses that the worksheets may be supplied as tangible items along with other components of the system (accessible by the user).).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143